DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 12/16/2021.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Braun (reg # 68749) on 01/25/2022.

The claims have been amended as the follows:

1.	(Currently amended)	A computer-implemented method for quantifying assurance of a software system comprising plurality of software components, the method comprising:
	running the software system so as to define a runtime operation phase;
	monitoring the runtime operation phase so as to collect runtime data;
	collecting one or more artifacts of the software system generated during one or more phases of the software system’s engineering lifecycle, wherein at least one of the one or more artifacts comprises the runtime data collected during the runtime operation phase of the software system’s engineering lifecyle;

using the GoG to calculate a component assurance value for each software component for each distinct assurance requirement;
calculating a system assurance value based on the component assurance values; and
presenting an architectural view of the software system depicting at least one of the component assurance values and the system assurance values, so as to identify, based on the subgraphs, at least one risk hotspot associated with the software system.

2.	(Original)	The method of claim 1, wherein the architectural view of the software system comprises a heat map using colors to depict ranges of component assurance values.

3.	(Original)	The method of claim 1, further comprising:
	for each component, 
using the GoG to identify a plurality of potential causes of assurance issues associated with the component;
calculating a degree of confidence for each of the plurality of potential causes of assurance issues; and
using the calculated confidence levels to select which of the potential causes of assurance issues is or are likely to be correct,
	wherein the architectural view of the software system depicts the potential causes of assurance issues likely to be correct.
	
4.	(Original)	The method of claim 1, further comprising:
using the GoG to calculate a risk of component failure value for each software component; and
calculating a risk of system failure value based on the risk of component failure values based on at least one of the component assurance values and the system assurance values,
wherein the architectural view of the software system depicts at least one of the risks of component failure values and the risk of system assurance values.

5.	(Original)	The method of claim 4, wherein the architectural view of the software system comprises a heat map using colors to depict ranges of risk of component failure values.

6.	(Original)	The method of claim 4, further comprising:
	for each component, 
using the GoG to identify a plurality of potential causes of component failure associated with the component;
calculating a degree of confidence for each of the potential causes of component failure issues;
using the calculated confidence levels to select which of the potential causes of component failure is or are likely to be correct;
wherein the architectural view of the software system depicts the potential causes of component failure likely to be correct.

7.	(Original)	The method of claim 1, further comprising:
	collecting one or more new artifacts generated during engineering lifecycle stages of the system software;
updating the graph of graphs (GoG) with the new artifacts;
recalculating the component assurance value for each software component;
recalculating system assurance value based on the component assurance values; and
updating the architectural view of the software system based on the recalculation of the component assurance values.

8.	(Original)	The method of claim 7, wherein the new artifacts are collected during verification of the software system.

9.	(Original)	The method of claim 7, wherein the new artifacts comprise runtime diagnostics data associated with the software system.


	a database storing a graph of graphs (GoG) encoding (a) a list of contracts associated with the software system providing assumptions and guarantees for execution of each software component and (b) one or more artifacts of the software system generated during one or more phases of the software system’s engineering lifecycle, 
a computer configured to:
run the software system so as to define a runtime operation phase;
monitor the runtime operation phase so as to collect runtime data, wherein at least one of the one or more artifacts comprises the runtime data collected during the runtime operation phase of the software system’s engineering lifecyle;
use the GoG to calculate a component assurance value for each software component for each distinct assurance requirement;
calculate a system assurance value based on the component assurance values; and
present an architectural view of the software system depicting at least one of the component assurance values and the system assurance values, so as to identify, based on the GoG, at least one risk hotspot associated with the software system.

11.	(Original)	The system of claim 10, wherein each subgraph in the GoG is a semantic network corresponding to a distinct assurance requirement.

12.	(Original)	The system of claim 10, wherein the architectural view of the software system comprises a heat map using colors to depict ranges of component assurance values.

13.	(Original)	The system of claim 10, wherein the architectural view of the software system depicts the potential causes of assurance issues likely to be correct.
	

14.	(Original)	The system of claim 10, wherein the architectural view of the software system depicts at least one of a risk of component failure values derived from at least one of the component assurance values and the system assurance values.

15.	(Original)	The system of claim 14, wherein the architectural view of the software system comprises a heat map using colors to depict ranges of the risk of component failure values.

16.	(Original)	The system of claim 14, wherein the architectural view of the software system depicts potential causes of component failure likely to be correct derived using evidence theory.

17.	(Original)	The system of claim 10, wherein the computer is further configured to:
	collect one or more new artifacts generated during engineering lifecycle stages of the system software;
update the graph of graphs (GoG) with the new artifacts;
recalculate the component assurance value for each software component;
recalculate system assurance value based on the component assurance values; and
update the architectural view of the software system based on the recalculation of the component assurance values.

18.	(Original)	The system of claim 17, wherein the computer collects new artifacts during verification of the software system.

19.	(Original)	The system of claim 17, wherein the new artifacts comprise runtime diagnostics data associated with the software system.

20.	(Currently amended)	An article of manufacture for quantifying assurance of a software system comprising plurality of software components, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions for performing a method comprising:
	running the software system so as to define a runtime operation phase;
	monitoring the runtime operation phase so as to collect runtime data;
, wherein at least one of the one or more artifacts comprises the runtime data collected during the runtime operation phase of the software system’s engineering lifecyle;
constructing a graph of graphs (GoG) encoding the artifacts so as to define respective subgraphs, wherein each subgraph in the GoG is a semantic network corresponding to a distinct assurance requirement;
using the GoG to calculate a component assurance value for each software component for each distinct assurance requirement;
calculating a system assurance value based on the component assurance values; and
presenting an architectural view of the software system depicting at least one of the component assurance values and the system assurance values, so as to identify, based on the subgraphs, at least one risk hotspot associated with the software system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HANG PAN/Primary Examiner, Art Unit 2193